MEMORANDUM **
J. David Fraser appeals pro se the decision of the Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s order of nondischargeability pursuant to 11 U.S.C. § 523(a)(4). We have jurisdiction pursuant to 28 U.S.C. § 158(d), and we affirm.
The BAP’s conclusions of law are reviewed de novo. In re Cool Fuel, Inc., 210 F.3d 999, 1001 (9th Cir.2000). This court independently reviews bankruptcy court’s rulings on appeal from the BAP. Id. at 1001-02.
Fraser is collaterally estopped from re-litigating in the dischargeability proceeding the determination that he failed to properly account for money entrusted to him. In an action between the same par*561ties, the state court’s final decision actually and necessarily decided the identical issue. See Baldwin v. Kilpatrick, 245 B.R. 131, 134 (9th Cir.BAP 2000). Because the state court’s findings meet the statutory definition of defalcation, the bankruptcy court correctly determined that Fraser’s debt was not dischargeable. See 11 U.S.C. § 523(a)(4); Otto v. Niles, 106 F.3d 1456, 1459 (9th Cir.1997).
We have considered Fraser’s remaining contentions and deny them for lack of merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.